AllianzGI Convertible & Income Fund II Annual Shareholder Meeting Results February 28, 2015 The Fund held its annual meeting of shareholders on July 17, 2014. Common / Preferred shareholders voted as indicated below: Convertible & Income II: Affirmative Withheld Authority Re-election of Bradford K. Gallagher — Class II to serve until the annual meeting for the 2017-2018 fiscal year Re-election of Deborah A. DeCotis — Class II to serve until the annual meeting for the 2017-2018 fiscal year Re-election of James A. Jacobson* — Class II to serve until the annual meeting for the 2017-2018 fiscal year The other members of the Board at the time of the meeting, namely Messrs. Hans W. Kertess, William B. Ogden VI, Alan Rappaport* and John C. Maney† continued to serve as Trustees. * Preferred Shares Trustee † Interested Trustee
